Citation Nr: 1029874	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-37 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for small 
cell carcinoma of the lung, right lower lobe.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Walter H. Hornbeck, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to December 1967.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  This appeal is remanded to the RO.  


REMAND

Pursuant to 38 C.F.R. § 20.600 (2009), the Veteran must be 
accorded full right to representation in all stages of an appeal 
by a recognized organization, attorney, agent, or other 
authorized person.

In February 2009, the RO informed the Veteran and his 
representative, W.H.H., Attorney at Law, that W.H.H., Attorney at 
Law, was no longer allowed to represent the Veteran in this 
appeal.  That same month, the RO issued a supplemental statement 
of the case, which listed the Veteran's former representative, a 
veterans service organization, as his current representative.

In June 2009, the Board remanded this matter for the RO to 
readjudicate its February 2009 decision to revoke the Veteran's 
representation by W.H.H., Attorney at Law.  Thereafter, the RO 
was to readjudicate the Veteran's claims on appeal, and provide 
the Veteran and his correct representative, if any, a 
supplemental statement of the case on any claim that remains 
denied.

An October 2009 RO memorandum found that W.H.H., Attorney at Law, 
had met the requirements of the old laws in effect and remained 
the Veteran's proper representative for purposes of this appeal.  
The case was then returned to the Board, without the RO having 
readjudicated the issues on appeal or having issued a 
supplemental statement of the case on these claims.

Under these circumstances, the RO should readjudicate the 
Veteran's claims on appeal, and provide the Veteran and his 
representative a supplemental statement of the case on any claim 
that remains denied.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand).   

Accordingly, the case is remanded for the following action:

The claims currently on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, W.H.H.  After an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

